Case 4:17-cv-02818 Document 38-34 Filed on 01/16/19 in TXSD Page 1 of 3




      EXHIBIT P




                                                        APPENDIX 0260
                       Case 4:17-cv-02818 Document 38-34 Filed on 01/16/19 in TXSD Page 2 of 37/3/2015 1:50:17 PM
                                                                                                            Chris Daniel - District Clel1< Hanis County
                                                                                                                                Envelope No. 5931747
                                                                                                                                  By: Sue Peavy-Gunn
                                                   2015-38397 / Court: 309                                                 Filed: 7/3/2015 1:50:17 PM




                                                        NO.
                                                             ----------
~·.-........,,.__,.,.,.,,.,,'"I N.THE MA.JTERrOF                   ·-·""""·' -§
                     THE MARRIAGE OF                                          §
                                                                                ~
                                                                                ~



                                                                                                            ~
                     TUYET NGOC TRAN
                     AND
                     TRANGKVU
                                                                                1
                                                                                §§       HARRIS cmr
                                                                                                  ~ rv, TEXAS
                                                                                                 ~ ' I ,~


                    AND IN THE INTEREST OF                                      §                0   (I}
                    P- ~ND oallla T~                                            §-   -   -   r 1},
                                                                                                =~
                                                                                                 ~    ICIAL DISTRICT
                    MINOR CHILD                                                              o~'

                                                                                         ~
                                                    ORJGINAL PETITION FO~~                   VORCE

                     TO THE HONORABLE JUDGE OF SAID COURT:                           ~
                             This suit is brought by TUYET NGOC T~ , who is 48 years of age and resides in
                                                                           0~
                     Harris County, Texas.                                ~


                             TRANG K VU, Respondent is 4~
                                                                      6 rs of age.
                                                                ~         I.
                             Discovery is intended to b~          ucted under Level 1 of Rule 190 Tex. Rules of Civil
                     Procedure.                          CJ
                                                     r~                  II.
                              Petitioner has be~       omiciliary of this state for the preceding six month period and
                     resident of this countY, or the preceding ninety day period.
                                            o~/


                                       0
                                        ~                                III.
                             No~       {:eon Respondent is necessary at this time.

                              If Respondent does not sign a Waiver of Service, Respondent may be served process wherever he
                     can be found.

                                                                          TV.
                              The parties were married on or about August 2001, and ceased to live together as
                     husband and wife on or about June 20 15.
                                                                          V.


                                                                                                           APPENDIX 0261
  Case 4:17-cv-02818 Document 38-34 Filed on 01/16/19 in TXSD Page 3 of 3




       The following child was born of the marriage.
       NAME:     r>al TI i i                              SEX: FEMALE
 ._,,,w,, RE~ES.WJTH       R.J;;SPONI;)EN~ .,,.      ,,,....:o.O.B:


       NAME:     naallllllT-                              SEX: MALE
        RESIDES WITH RESPONDENT                           D.0.B:




                                                   VI.
       The parties has become insupportable because of discord or conflict of personalities
between the Petitioner and Respondent that destroys the legitimate ends of the marriage
relationship and prevents any reasonable expectation of reconciliation.


                                                   VII.
        Petitioner believes Petitioner and Respondent will enter into an agreement for the
division of their estate. If not, Petitioner requests the Court divide the estate in a just and right
manner.


                                                  PRAYER
        Petitioner prays that citation and notice of issue as required by law and this Court grant a
divorce and decree such other relief requested in this petition.
        Petitioner prays for general relief.




                                                          Respectfully submitted,

                                                          SI THAO THIEU
                                                          THAO THIEU
                                                          11210 BELLAIRE BLVD. STE. 148
                                                          HOUSTON, TX 77072
                                                          PHONE NUMBER: (281) 741 - 1844
                                                          TBA NUMBER: 240077662


                                                                              APPENDIX 0262
